  Case 17-05874          Doc 45   Filed 02/15/19 Entered 02/15/19 12:02:28                Desc Main
                                    Document     Page 1 of 1
                                UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF ILLINOIS
                                        EASTERN DIVISION

 IN RE:                                         ) Chapter 7
                                                )
 DANIELS MARKETING CORP. II,                    ) Bankruptcy No. 17-05874
                                                )
 Debtor(s).                                     )
                                       CERTIFICATE OF SERVICE
        The undersigned certifies that on February 15, 2019, I served by prepaid first class mail or via
electronic service as indicated a copy of the Notice of Trustee’s Final Report and Applications for
Compensation and Deadline to Object (NFR) on all parties listed below at the addresses contained therein.

VIA ECF SERVICE
Patrick S. Layng
US Trustee                                                TIMOTHY M HUGHES
219 S. Dearborn Street                                    LAVELLE LEGAL SERVICES LTD
                                                          501 WEST COLFAX
Room 873
                                                          Palatine, IL 60067
Chicago, IL 60604

VIA REGULAR MAIL

DANIELS MARKETING                    Markoff Law, LLC                      Internal Revenue Service
CORP II                              29 North Wacker Drive                 Centralized Insolvency
12765 ROCK CREEK CIRCLE              Suite 1010                            P.O.Box 7346
HUNTLEY, IL 60142                    Chicago, IL 60606                     Philadelphia, PA 19101-7346

Goldsmith & Hull, PC                 Illinois Department of                ACAR Leasing LTD dba GM
6933 Parthenia Street                Employment Security                   Financial Leasing
Suite 110                            33 South State Street                 PO Box 183853
Northridge, CA 91343                 Attn: Bankruptcy Unit - 10th flr.     Arlington, TX 76096
                                     Chicago, IL 60603




/s/ THOMAS E. SPRINGER, TRUSTEE
THOMAS E. SPRINGER, Trustee
300 S. County Farm Rd., Ste.I
Wheaton, IL 60187
Phone: (630) 510-0000
